Citation Nr: 0924452	
Decision Date: 06/30/09    Archive Date: 07/07/09

DOCKET NO.  07-17 176A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Bush, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Navy 
from December 1968 to July 1970.  

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from an August 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Indianapolis, Indiana.

The Veteran presented personal testimony before the 
undersigned Veterans Law Judge at a Travel Board hearing 
which was conducted at the Indianapolis RO in April 2009.  A 
transcript of the hearing is associated with the Veteran's VA 
claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  

Clarification of issue on appeal

The claim has heretofore been considered as "entitlement to 
service connection for PTSD."  However, the Veteran's 
representative has argued that the issue should be more 
broadly construed, and as detailed below his contention is 
supported by the medical evidence of record.  See the April 
2009 hearing transcript at page 2.  Accordingly, the issue 
has been recharacterized as entitlement to service connection 
for an acquired psychiatric disorder to include PTSD.  See 
also Clemons v. Shinseki, __ Vet.App. __ (Feb. 19, 2009) (per 
curiam order).

Withdrawn issues

In an April 2006 statement, the Veteran indicated that he no 
longer wished to pursue his appeal as to the issues of 
entitlement to increased (compensable) disability ratings for 
service-connected hemorrhoids and a right middle finger scar 
and entitlement to service connection for cervical and lumbar 
spine disabilities.  Those issues, accordingly, are no longer 
on appeal and are not before the Board.  See 38 C.F.R. § 
20.204 (2008).


REMAND 

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Service connection for PTSD involves a specific VA 
regulation, which requires medical evidence establishing a 
diagnosis of the condition, credible supporting evidence that 
the claimed in-service stressors actually occurred, and a 
link, established by medical evidence, between the current 
symptomatology and the claimed in-service stressors.  See 38 
C.F.R. § 3.304(f) (2008).

The United States Court of Appeals for Veterans Claims has 
held that, in situations in which there is competent evidence 
of a current disability and evidence indicating an 
association between the claimant's disability and his active 
service, under 38 U.S.C.A. § 5103A VA is to obtain a medical 
opinion as to whether there is a nexus between that 
disability and his active service.  See Charles v. Principi, 
16 Vet. App. 370 (2002).

With respect to element (1), VA outpatient treatment records 
include a number of recent psychiatric diagnoses, including 
depression, adjustment disorder with mixed emotions, and 
personality disorder with mixed features.  There is also a 
notation of "rule out PTSD."  

With respect to Hickson element (2), there is some evidence 
which may be indicative of mental health problems in service.  
Service medical records show that the Veteran was referred 
for a psychiatric consultation in June 1970 after he refused 
to obey orders because he wanted to apply for status as a 
conscientious objector.  The examiner diagnosed the Veteran 
with a "hysterical personality" and indicated that he might 
be considered for separation on the grounds of unsuitability. 

A remand is needed in order to obtain a psychiatric 
evaluation with a nexus opinion as to whether or not the 
Veteran's current mental health disabilities are related to 
his active military service. 

In view of the foregoing, this issue is REMANDED to the 
Veterans Benefits Administration (VBA) for the following 
actions:

1.  VBA should arrange for a psychiatric 
examination of the Veteran.  The Veteran's 
VA claims folder and a copy of this REMAND 
should be provided to the examiner.  
The examiner should ascertain what, if any, 
psychiatric disabilities currently exist.  
The examiner should further comment on: (1) 
the relationship, if any, between the in-
service diagnosis of a personality disorder 
and any currently diagnosed psychiatric 
disorder; and (2) the existence of PTSD, 
and if PTSD is diagnosed, the stressor(s) 
that form the basis for that diagnosis.  
The report of the examination should be 
associated with the Veteran's VA claims 
folder. 

2.  After undertaking any evidentiary 
and/or procedural development which it 
deems to be necessary, VBA should then 
readjudicate the issue of entitlement to 
service connection for an acquired 
psychiatric disorder, to include PTSD.  If 
the benefit sought on appeal remains 
denied, VBA should provide the Veteran and 
his representative with a supplemental 
statement of the case and allow an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




